Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Applicant’s amendments to the claims and specification filed 4/10/19 suffice to effectively tie the effective filing date of the instant application to the filing date of the parent application 13/272833 and afford the instant application an effective filing date of 10/13/11. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14 of U.S. Patent No. 9734243 in view of Crutchfield: 20030215097. The amendments to the claims do not introduce significant differences from the prior applications as shown infra. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar as shown: 
15676655
9734243
A method comprising: receiving, at a control device, a selection of a sound profile for a 


c11 wherein the audio playback parameters comprise at least one of band, frequency, equalizer, quality factor, delay, phase, limiter, release, softclip, and release gain.
and wherein the control device is communicatively coupled to the playback device via at least the LAN; 
c14 further comprising: saving data comprising the sound profile; and transmitting, via the network interface over the LAN to another playback device within the LAN, data comprising the sound profile.
in response to receiving the selection of the sound profile for the playback device, causing the playback device to: (i) obtain the selected sound profile from the location outside of the LAN and (ii) update one or more audio playback configuration parameters at the playback device based on the selected sound profile received from the location outside of the LAN;
in response to receiving the instruction to obtain a sound profile from a location outside of the LAN,(i) obtaining the sound profile via the network interface from a location outside of the LAN and (ii) updating one or more audio playback parameters at the playback device based on the sound profile received from the location outside of the LAN;
after the playback device has updated the one or more audio playback parameters based on the sound profile, receiving a command to play particular audio content, wherein the particular audio content is separate from receiving the selection of the sound profile for the playback device; and in response to receiving the command to play the particular audio content, playing the particular audio content according to the sound profile.



While the claims of the ‘243 patent do not discuss the newly amended subject matter suitable to link with a database or provider of profile information outside the LAN, obtain a selected sound profile via the link and update playback parameters based thereon in a manner distinct from the playback commands the subject matter is considered well known based on the teachings of Crutchfield which show a manner in which playback parameters may be separately downloaded from a server using an Internet link and the parameters used to direct the playout of a media based thereon (Crutch: ¶ 43-55, 63-76, 110-112; Fig 2-6) and obvious to combine at least for the purpose of utilizing well known metadata to direct audio output in keeping with the preferences of a producer or consumer of the media, media equipment, etc. and would have expected predictable results therefrom.

Claims 1-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 14 of U.S. Patent No. 8923997 in view of Crutchfield: 20030215097. The amendments to the claims do not introduce significant differences from the prior applications as shown infra. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar as shown: 


8923997
A method comprising: receiving, at a control device, a selection of a sound profile for a playback device, wherein the sound profile is available at a location outside of a local area network (LAN), 
A method for managing a sound profile, the method comprising: receiving, at the first device via the local network, an indication that a sound profile is available at a location outside of the local network: c2 wherein the sound profile is to be shared with another user remotely located
wherein the sound profile defines audio playback configuration parameters for the playback device, 
c4 wherein the parameters include at least one of band, frequency, equalizer and gain.
and wherein the control device is communicatively coupled to the playback device via at least the LAN; 
c3 further including: maintaining a plurality of sound profiles, each profile selectable by a user or a computer device.
in response to receiving the selection of the sound profile for the playback device, causing the playback device to: (i) obtain the selected sound profile from the location outside of the LAN and (ii) update one or more audio playback configuration parameters at the playback device based on the selected sound profile received from the location outside of the LAN;
initiation of the playback device to obtain the sound profile; and causing the playback device to (i) obtain the sound profile from the location outside of the local network and (ii) update one or more parameters at the playback device based on the sound profile, 
particular audio content, wherein receiving the command to play the particular audio content is separate from receiving the selection of the sound profile for the playback device; and in response to receiving the command to play the particular audio content, playing the particular audio content according to the sound profile.
 wherein the playback device is to process an audio signal and a subsequent audio signal at the playback device according to the sound profile c14 wherein the sound profile is created to include a number of tunable sections corresponding to a number of transducers in a speaker to be configured using the sound profile.

 
While the claims of the ‘243 patent do not discuss the newly amended subject matter suitable to link with a database or provider of profile information outside the LAN, obtain a selected sound profile via the link and update playback parameters based thereon in a manner distinct from the playback commands the subject matter is considered well known based on the teachings of Crutchfield which show a manner in which playback parameters may be separately downloaded from a server using an Internet link and the parameters used to direct the playout of a media based thereon (Crutch: ¶ 43-55, 63-76, 110-112; Fig 2-6) and obvious to combine at least for the purpose of utilizing well known metadata to direct audio output in keeping with the preferences of a producer or consumer of the media, media equipment, etc. and would have expected predictable results therefrom.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 rejected under 35 U.S.C. 103(a) as being unpatentable over Lambourne: 7571014 (of record and hereinafter Lam) further in view of Crutchfield: 20030215097 hereinafter Crutch.

Regarding claim 1, 11
Lam teaches:
A system and method comprising: 
a playback device comprising one or more first processors, wherein the playback device is configured to play back an audio signal (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; claim 25; Fig 1, 2A, 2C, 7D: a set of networked playback devices operable upon a LAN wherein each/any of the devices operates to communicate with an internet media source as well as with 
a control device comprising one or more second processors, wherein the control device is communicatively coupled to the playback device via at least a local area network (LAN) and first tangible, non-transitory computer readable storage media having stored therein first instructions that, when executed by the one or more second processors, cause the control device to perform functions (Lam: Abstract; Col 8:18-9:17; 2C, 7D: a controller comprising a  processor 276 and operable to communicate with each/any of the local speakers and to control, manage, modify, etc. playback device configuration parameters) comprising: 
receiving a selection of a sound profile for the playback device, wherein the sound profile defines audio playback configuration parameters for the playback device (Lam: Abstract; Col 7:3-7:16; 8:18-9:17; 2C, 3A, 3B, 4B, 7A-7D: controller may operate upon playback device configuration parameters in the user interface including instantiating and modifying said configuration parameters wherein the configuration parameters include playback, grouping, volume, equalization, etc. control); 
in response to receiving the selection of the sound profile for the playback device, cause the playback device to
(i) obtain the selected sound profile (Lam: Abstract; Col 7:3-7:16; 8:18-9:60; 2C, 3A, 3B, 4B, 7A-7D: sound profiles stored on the plurality of playback devices on the lan are transmitted, retrieved, edited, modified, instantiated, saved, etc. by the controller), 
(ii) obtain the selected sound profile from the location upon the LAN (Lam: Abstract; Col 7:3-7:16; 8:18-9:60; 2C, 3A, 3B, 4B, 7A-7D: controller receives or retrieves configuration data stored upon each/any of the playback device(s))

second tangible, non-transitory computer readable storage media having stored therein second instructions that, when executed by the one or more first processors, cause the playback device to perform functions (Lam: Col 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; claim 25; Fig 1, 2A, 2C, 7D: playback device processor 204 and other circuitry in communication with playback device memory 206 comprising instructions operative of the playback device) comprising: 
after updating the one or more audio playback configuration parameters based on the sound profile, receive, from the control device, a command to play back particular audio (Lam: Col 1:33-1:49, 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; claim 25; Fig 1, 2A, 2C, 7D: transport controls upon the control direct each/any playback device to update parameters, playback a selected media at particular volume and equalization levels), 
wherein receiving the command to play the particular audio is separate from receiving adjustments to the sound profile (Lam: Col 1:33-1:49, 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; claim 25; Fig 1, 2A, 2C, 7D: the user interface allows for subsequent commands operative of playback device parameters); and 
in response to receiving the command to play back particular audio, play back the particular audio according to the sound profile (Lam: Col 14:5-14:30; Fig 7A-7D: the user interface transport controllers available to a user on the controller screen operate to direct playback upon each/any selected playback device(s)).

receive a link via which to obtain the selected sound profile from the location outside of the LAN, (ii) obtain the selected sound profile from the location outside of the LAN via the link, and (iii) update one or more audio playback configuration parameters at the playback device based on the sound profile obtained from the location outside of the LAN via the link; wherein receiving the command to play the particular audio is separate from receiving the link via which to obtain the selected sound profile from the location outside of the LAN.

In a related field of endeavor Crutch teaches:
A system and method for instantiating a plurality of playback characteristics on a playback device or devices (Crutch: ¶ 43-55, 63-76; Fig 2-6: user input determines characteristics by which media is to be played out on a user directed set of device using a user selected set of profile parameters comprising the determined characteristics) the system optionally determines characteristic parameters by operating to (i) receive a link via which to obtain the selected sound profile from the location outside of the LAN (Crutch: ¶ 110-112: the internet provides a link between the playback device(s) and a server by which sound profile characteristics are obtained from particular addresses such as manufacturer web sites which allow a user to determine to update profile characteristics and to deliver audio under the direction of the , (ii) obtain the selected sound profile from the location outside of the LAN via the link (Crutch: ¶ 110-112: a user acquires profile characteristics via an internet link to a particular link, URL, address, etc. such as a website or other server), and (iii) update one or more audio playback configuration parameters at the playback device based on the sound profile obtained from the location outside of the LAN via the link (Crutch: ¶ 110-112: receipt of manufacturer parameters over the internet or from a particular link, URL, address, etc. and thereby allow a user to update sound profile parameters); wherein receiving the command to play the particular audio is separate from receiving the link via which to obtain the selected sound profile from the location outside of the LAN (Crutch: ¶ 43-55, 63-76, 110-112; Fig 2-6: the playback of audio and the update of profile parameters are disclosed as distinct and separate operations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize playback parameters acquired from the internet such as those taught or suggested by Crutch within the Lam system and method. The average skilled practitioner would have been motivated to do so for the purpose of utilizing well known metadata to direct audio output in keeping with the preferences of a producer or consumer of the media, media equipment, etc. and would have expected predictable results therefrom

Regarding claim 2, 12
Lam in view of Crutch teaches or suggests:
The playback device of claim 1, sending, via the control device to the playback device, the command to play back the particular audio. (Lam: Col 14:5-14:30; Fig 7A-7D: user interface transport controllers available to a user on the controller screen operate to direct playback upon 

Regarding claim 3, 13
Lam in view of Crutch teaches or suggests:
The playback device of claim 1, wherein the configuration parameters comprise at least one of band, frequency, equalizer, and gain (Lam: Col 14:5-14:30; Fig 7A-7D: user interface controls available to a user on the controller screen operate to direct playback upon each/any selected playback device(s); said controls including equalization and gain); (Crutch: ¶ 43-55, 63-76, 110-112; Fig 2-6: system operates under direction of a controller to play back user determined audio based on user selected transfer functions).

Regarding claim 4, 14
Lam in view of Crutch teaches or suggests:
The playback device of claim 1, wherein the configuration parameters comprise at least one of quality factor, delay, phase, limiter, release, softclip, and release (Lam: Col 14:5-14:30; Fig 7A-7D: user interface controls available to a user on the controller screen operate to direct playback upon each/any selected playback device(s); said controls including equalization and gain); (Crutch: ¶ 43-55, 63-76, 110-112; Fig 2-6: system operates under direction of a controller to play back user determined audio based on user selected transfer functions). Examiner has taken official notice which Applicant has failed to timely traverse and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: please see MPEP 2144.03) that the recited audio editing components would have comprised an obvious inclusion.

Regarding claim 5, 15
Lam in view of Crutch teaches or suggests:
The playback device of claim 1, wherein the selected sound profile, metadata, etc.  comprises an identification of the location outside of the LAN (Crutch: ¶ 43-55, 63-76, 110-112; Fig 2-6: a user acquires profile characteristics via an internet link to a particular address such as a website or other server) Examiner has taken official notice which Applicant has failed to timely traverse and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: please see MPEP 2144.03) that selection of media, metadata, etc. at/as specified addresses for playback or other audible delivery would have been obvious to include. The average skilled practitioner would have been motivated to do so for at least the purpose of accessing the media at a particular URL or network address and/or upon various media library servers abounding at the time of the instant application such as Pandora, ITunes etc. 

Regarding claim 6, 16
Lam in view of Crutch teaches or suggests:
The playback device of claim 1 comprising: saving, via the playback device, data comprising the sound profile received from the location outside of the LAN. (Lam: Col 1:33-1:49, 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; Fig 1, 2A, 2C, 7D: each/any of the networked playback devices operable upon the LAN functions to store configuration data under direction of the controller).

Regarding claim 7, 17
Lam in view of Crutch teaches or suggests:


Regarding claim 8, 18
Lam in view of Crutch teaches or suggests:
The playback device of claim 1, further comprising: maintaining, via the playback device, a plurality of sound profiles.(Lam: Abstract: Col 4:28-4:38: each/any playback device operative to store configuration data, provide configuration data to a controller for editing, etc. and subsequently receive and store the edited configuration data from the controller)

Regarding claim 9, 19
Lam in view of Crutch teaches or suggests:
The playback device of claim 1, further comprising: editing, via another network device, the sound profile. (Lam: Abstract: Col 4:28-4:38: each/any playback device operative to store configuration data, provide configuration data to a controller for editing, etc. and subsequently receive and store the edited configuration data from the controller)
Further, Examiner has taken official notice which Applicant has failed to timely traverse and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: please see MPEP 2144.03) that 

Regarding claim 10, 20
Lam in view of Crutch teaches or suggests:
The playback device of claim 10, further comprising: sending, via the playback device to another playback device, the sound profile. (Lam: Col 1:33-1:49, 3:5-3:28, 4:11-4:28, 5:1-5:34, 6:18-6:61; claim 25; Fig 1, 2A, 2C, 7D: each/any zone player operates to store a plurality of configuration data to intercommunicate among the LAN of zone players and to share data among the devices on the network.)

Response to Arguments
Applicant’s arguments in concert with amended claims, see Remarks and Claims, filed 5/18/21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 over DME in view of McCarty have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lambourne in view of Crutchfield.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
6674864 download of speaker response parameters and utility thereof for playout well known
8577048 speaker comprising WAN interface for download of calibration parameters

20060222185 speaker control parameters downloaded over internet link

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MCCORD/               Primary Examiner, Art Unit 2654